Examiner’s Amendment/Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence Galvin on December 31, 2020.
The application has been amended as follows: 
	1. Replace claims 1-16, 19-22 with the attached claims 1-16, 19-22. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed eyeglasses specifically including, as the distinguishing features in combination with the other limitations, the pair of extensions configured to be removably fixed each to a respective temple tip, each extension comprising a body extending between a first end and a second end, each body comprising a first segment configured to be fixed to the respective temple tip, the first segment of each extension having a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 4, 2021







1.  (currently amended)  Eyeglasses, comprising:
a frame front;
a pair of temples, wherein each temple is attached to the frame front and has a respective temple tip; and
a pair of extensions configured to be removably fixed each to a respective temple tip, wherein each extension comprises a body extending between a first end and a second end;
each body comprising:
a first [[rod]] substantially rigid segment configured to be fixed to the respective temple tip, the first [[rod]] substantially rigid segment of each extension having a cavity configured to receive the respective temple tip;
an opening at the first end configured to be passed through by the respective temple tip to allow insertion of the respective temple tip into the cavity and removal therefrom; and
a second [[rod]] substantially rigid segment inclined with respect to the first [[rod]] substantially rigid segment and extending along a respective main direction of extension;
wherein when the first [[rods]] substantially rigid segments are connected each to the respective temple tip, the second [[rods]] substantially rigid segments project from the respective temple tips, and the main directions of extension of the second [[rods]] substantially rigid segments converge with each other so that the second [[rods]] substantially rigid segments can rest on a neck of a user,
wherein the cavity has a first portion and a second portion, wherein the first portion of the cavity is arranged between the opening and the second portion of the cavity,
wherein the opening has section dimensions in width and height smaller than the section dimensions in width and height of the first portion, and
wherein the second portion has section dimensions in width and height smaller than the section dimensions in width and height of the first portion.

2.  (previously presented)  The eyeglasses of claim 1, wherein each extension has a hole to allow air to exit from the cavity during the insertion of the respective temple tip.

3.  (previously presented)  The eyeglasses of claim 1, wherein the opening and/or the cavity are elastically deformable to allow insertion and retention of the respective temple tip in the cavity.

4.  (previously presented)  The eyeglasses of claim 1, wherein the opening of each extension has an elliptical shape.

5.  (previously presented)  The eyeglasses of claim 1, wherein each cavity has a bottom opposite the opening, and


6.  (previously presented)  The eyeglasses of claim 1, wherein each opening has the same section dimensions in width and height as the section dimensions in width and height of the second portion of the cavity.

7.  (previously presented)  The eyeglasses of claim 1, wherein the body of each extension is made of elastomeric material.

8.  (currently amended)  The eyeglasses of claim 1, wherein each second [[rod]] substantially rigid segment has an extension between 2 centimeters (cm) and 8 cm.

9.  (currently amended)  The eyeglasses of claim 1, wherein the distance between the temple tips is greater than the distance between the second [[rods]] substantially rigid segments of the respective extensions when the eyeglasses are in an open, as-worn position.

10.  (currently amended)  The eyeglasses of claim 1, wherein each second [[rod]] substantially rigid segment is inclined with respect to a respective first [[rod]] substantially rigid segment by an angle between 110° to 160°, measured on a plane defined by the two temples.


wherein the opening of each extension has an elliptical shape to hold the end portion and to prevent rotation of the extension with respect to the respective temple tip.

12.  (previously presented)  The eyeglasses of claim 1, wherein the opening and the second portion of the cavity each define a narrowing of the cavity with respect to the first portion of the cavity.

13.  (previously presented)  The eyeglasses of claim 1, wherein the first portion of the cavity defines a first seat configured to receive temple tips of a wide type,
wherein the second portion of the cavity defines a second seat configured to receiving temple tips of a thin type, and
wherein the cavity is shaped to prevent access of the temple tips of the wide type to the second portion of the cavity.

14.  (previously presented)  The eyeglasses of claim 13, wherein the first portion of the cavity is deformable to receive the temple tips of the wide type.

15.  (currently amended)  A pair of eyeglasses, comprising:
first eyeglasses of claim 13; and
second eyeglasses of claim 13;

wherein the temple tips of the first eyeglasses have section dimensions in width and height greater than the section dimensions in width and height of the temple tips of the second eyeglasses.

16.  (currently amended)  The eyeglasses of claim 1, wherein each second [[rod]] substantially rigid segment has an extension equal to 3 centimeters (cm).

17-18.  (canceled)

19.  (currently amended)  A pair of eyeglasses, comprising:
first eyeglasses of claim 14; and
second eyeglasses of claim 14;
wherein the first eyeglasses [[has]] have temple tips of the wide type and the second eyeglasses [[has]] have temple tips of the thin type, and
wherein the temple tips of the first eyeglasses have section dimensions in width and height greater than the section dimensions in width and height of the temple tips of the second eyeglasses.

20.  (previously presented)  The eyeglasses of claim 1, wherein the opening defines a narrowing of the cavity with respect to the first portion of the cavity.



22.  (previously presented)  The eyeglasses of claim 1, wherein the first portion of the cavity defines a first seat configured to receive temple tips of a wide type, and
wherein the second portion of the cavity defines a second seat configured to receiving temple tips of a thin type.